                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


UNICARE LIFE & HEALTH INSURANCE CO. CIVIL ACTION NO. 18-cv-0923

VERSUS                                              JUDGE DOUGHTY

ROSLYN HEROD GILBERT, ET AL                         MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       UniCare Life & Health Insurance Co. filed this complaint in interpleader and named

five potential claimants to the proceeds of a life insurance policy. The docket sheet reflects

that only two claimants, Trulanda F. Wells and Roslyn Herod Gilbert, have filed answers

to the complaint. The other three defendants executed waivers of service that made their

answers due on September 25, 2018. Docs. 5, 7 & 8. None of those three claimants has

filed an answer, requested an extension of time, or otherwise appeared in this proceeding.

       The failure of a named interpleader defendant to answer the interpleader complaint

and assert a claim can be viewed as forfeiting any claim of entitlement that might have

been asserted to the interpleaded funds. Voisin v. Tetra Technologies, Inc., 2011 WL

2680478, *4 (E.D. La. 2011). The other competing claimants in this interpleader will be

allowed until January 9, 2019 to file an answer or other response to the complaint in

intervention. If they fail to do so by that date, Roslyn Herod Gilbert or Trulanda F. Wells

may write the clerk of court and request entry of default against the competing claimants

who did not file an answer.
        THUS DONE AND SIGNED in Shreveport, Louisiana, this 28th day of December,

2018.




                                    Page 2 of 2
 
